Citation Nr: 0620994	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  02-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the left wrist, status post fusion, currently 
rated as 20 percent disabling from September 1, 2001.

2.  Entitlement to an increased evaluation for impairment of 
the ulnar nerve, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1987 to August 
1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
continued the 10 percent rating for residuals of fracture of 
the left wrist, assigned a 100 percent rating for a period of 
convalescence following a surgical fusion of the left wrist 
on June 11, 2001, and a 10 percent rating from September 1, 
2001.

Subsequently, the RO in a July 2002 rating decision granted 
an increased rating to 20 percent for the residuals of the 
fracture of the left wrist from September 1, 2001.  In an 
October 2002 rating decision the RO granted a separate rating 
for left ulnar nerve impairment.  A 40 percent rating was 
assigned for impairment of the left ulnar nerve, from June 
12, 2001.

The veteran testified at a videoconference Board hearing in 
January 2005.  In February 2005 the Board remanded the issues 
for further development.  In February 2005, the Board granted 
the veteran a 20 percent rating for residuals of fracture of 
the left wrist prior to June 11, 2001.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fracture of 
the left wrist are characterized by solid fusion at 25 
degrees of dorsiflexion; there is no unfavorable ankylosis.  

2.  The veteran's service-connected impairment of the ulnar 
nerve, is characterized by incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent from 
September 1, 2001
for the veteran's service-connected fracture of the left 
wrist, status post fusion, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic 
Codes 5003, 5010, 5214 (2005).  

2.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected impairment of the ulnar nerve 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a Diagnostic Codes 8512, 8516 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions included in the March 2005 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the letter advised the appellant of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the March 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, as discussed earlier, the veteran was 
provided notice of the type of evidence needed to 
substantiate his increased rating claims, and a March 2006 
VCAA letter notified the veteran of the necessary evidence 
for assigning disability ratings and effective dates.  

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service connected residuals of fracture of the 
left wrist have been rated under Diagnostic Codes 5010-5214 
and left ulnar nerve impairment has been rated under 
Diagnostic Codes 8516-8512.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further, because the veteran is right-hand dominant, his 
disability is rated as impairment of the "minor" upper 
extremity.  38 C.F.R. § 4.69.  Under Diagnostic Code 5214 for 
ankylosis of the wrist, favorable ankylosis of the wrist in 
20 degrees to 30 degrees dorsiflexion is assigned a 20 
percent disability rating for the minor arm and a 30 percent 
disability rating for any other position, except favorable.  
For unfavorable ankylosis, in any degree of palmar flexion or 
with ulnar or radial deviation, of the minor extremity, 40 
percent rating is warranted.  Note (1) explains favorable 
ankylosis to be when the position of function of the hand is 
with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb abducted and rotated so 
that the thumb pad faces the finger pads.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Under Code 8512, pertaining to paralysis of the lower radical 
group, a 40 percent rating requires severe incomplete 
paralysis of the minor lower radicular group.  A 60 percent 
rating requires complete paralysis of all intrinsic muscles 
of the minor hand.  38 C.F.R. § 4.124a, Code 8512.  

Under Diagnostic Code 8516 for paralysis of the ulnar nerve, 
a maximum evaluation of 50 percent is warranted for complete 
paralysis of the ulnar nerve of the minor upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a, Code 8516.  

All of the veteran's treatment appears to have been with the 
VA.  The evidence has shown that the veteran injured his left 
wrist in service, apparently fractured his left scaphoid 
bone, and developed a scaphoid nonunion.  In June 2001 he 
underwent a left total wrist fusion with a Synthes wrist 
fusion plate and a harvest of right iliac crest bone graft.  
Prior to the surgery, he apparently had radial deviation of 
the wrist, his diagnosis was slack wrist secondary to 
previous left scaphoid nonunion, and x-rays confirmed 
arthritis.  September 2001 x-rays found a post left wrist 
fusion and no complications identified through cast.  A 
December 2001 medical record indicated that the veteran 
reported having decreased sensation of his ring and small 
finger.  Physical examination showed that his radial and 
median nerves were intact, both motor and sensory.  Motor-
wise his ulnar nerve also was intact.  

In the March 2002 notice of disagreement, the veteran argued 
that since his wrist fusion, he has had no wrist movement, 
his ring finger and pinky finger were very limited.  A May 
2002 progress note revealed the veteran had 4-5 digits 
locking if he flexed his fingers.  

The veteran was afforded a VA examination in July 2002.  In 
presenting the veteran's medical history as apparently 
reported by the veteran, the examiner noted that since the 
veteran's surgery, he had hypersensitivity of the wrist and 
hand.  He had diminished range of motion and loss of function 
of the left fourth and fifth finger.  He could not lift.  
Physical examination found there was tenderness to palpation 
on the dorsum of the wrist and there was tenderness about the 
mid-palm of the left hand.  There was complete loss of range 
of motion of the left wrist with dorsal and ventral flexion, 
medial and lateral movement.  The veteran could flex the 
fingers and had fine range of motion with his fingers.  There 
was slight limitation of motion of extension of the left 
hand.  There was diminished sensation to pinprick along the 
ulnar distribution of the left hand and the left fourth and 
fifth finger.  The grip of the left hand was approximately 20 
percent normal.  The examiner opined that the veteran had 
loss of function of the left hand and his disability was 
severe.  

A July 2002 treatment record showed the veteran had some 
dysfunction of the ulnar 2 digits but overall could still 
close his hand adequately.  He complained of some 
paresthesias.  He had mild tenderness over the ring finger, 
the long finger, MCP area, the examiner did not feel distinct 
nodule and no distinct locking.  The veteran appeared to 
refracture his left wrist in January 2003.  A February 2003 
record revealed a well healed dorsal scar.  There was 
tenderness over the proximal aspect of the plate at the 
distal radius, there was no evidence of motion at the site.  
X-rays found periprosthetic fracture, left wrist.  An April 
2003 entry indicated that the veteran's wrist was immobile 
secondary apparently to effusion.  An April 2003 x-ray showed 
a healing fracture of the distal metaphysic of the left 
radius with further callus formation since February 2003.  An 
October 2003 medical record showed the veteran complained of 
neuropathic type pain in the left forearm, wrist, and hand.  
Upon physical examination there was decreased grip strength 
on the left, there was some increased sensation over the 4th 
and 5th digits, 1st to 3rd digits and the thenar eminence had 
normal sensation.  There was marked increase sensation on the 
volar surface of the left forearm as well.  The dorsal 
incision was well healed and the wrist was essentially 
immobile.  The veteran had symptoms of dropping objects, had 
left hand and forearm spasms, left hand/fingers cramping, and 
reported a 3 year history of hypersensitivity of the left 
hand.  

In his August 2002 appeal, the veteran argued that one of the 
screws in his hand was hitting a nerve causing pain or his 
finger to lock if the hand was moved in a certain way.  The 
veteran indicated that he was not able to do his job 
adequately and had a friend help him get simple jobs.  

The veteran's final VA examination of record was in September 
2005.  The claims folder was reviewed in conjunction with the 
examination.  The veteran continued to complain of pain in 
his left wrist.  The ulnar palsy appeared to have been 
discovered in November 2001.  The examiner commented that a 
review of the claims folder showed that the veteran did have 
some reduced sensation in the ulnar 2 fingers but did not 
show any clear cut motor neurological deficit in the hand.  
Physical examination revealed a nicely healed incision over 
the dorsum of the left wrist and forearm.  The veteran 
complained of painful areas in the palm at the base of the 
ring finger and along the ulnar side of the wrist and at the 
proximal end of the plate but nothing specific was found upon 
examination.  The ring finger did not trigger today during 
the examination.  The elbow flexion and extension was 
complete and painless.  Pronation was to 70 degrees and 
supination was 90 degrees.  The wrist was fused solidly in a 
position of 25 degrees of dorsiflexion.  The examiner noted 
it appeared to be an ideal position and it did not have 
radial or ulnar deviation.  All of the fingers and the thumb 
had a full range of passive and action motion and there was 
no definite weakness of the small muscles in the hand or 
thumb.  There may have been some slight reduced sensation 
over the ulnar 2 fingers in the ulnar nerve distribution.  
The areas which were tender/painful included the palm just 
proximal to the ring finger where a trigger finger could be 
caused by a tight pulley.  The examiner could not demonstrate 
triggering of the ring finger.  The ulnar border of the wrist 
was tender and that could be associated with the radial ulnar 
joint which had not been fused and which was still nicely 
mobile.  The veteran asserted that he could not lift over 10 
pounds and could not push open a heavy door.  The diagnosis 
has been nonunion of the carpal navicular with arthritic 
change treated by wrist arthrodesis.  An additional diagnosis 
was ulnar neuritis.

The examiner specifically commented that the wrist was fused 
at an angle between 20 and 30 degrees of dorsi flexion and it 
is in what appears to be an ideal position.  There was no 
unfavorable degree of palmar flexion and there was no 
abnormal ulnar or radial deviation.  The examiner did not 
identify any loss of movement in the joints or fingers or 
thumb of the left hand due to tendon tie up, muscle or nerve 
injury.  The examiner did not identify a muscle injury, joint 
injury in the thumb or fingers.  There was some possible 
hypesthesia involving the little finger and ulnar side of the 
right finger.  The examiner noted that the veteran did not 
have claw deformity of any of the fingers.  There was not 
marked atrophy of the interossei nor of the hypothenar or 
thenar eminence.  There was no loss of extension or flexion 
of the ring and small fingers.  The veteran could adduct the 
thumb with good strength and the flexor tendons pull through 
with good strength.  The examiner opined that the acts of 
grasping and manipulation by the veteran's left hand and 
fingers greatly exceeded anything that could be accomplished 
by an amputation stump and prosthesis.  Regarding the Deluca 
factors, the examiner did not believe that the veteran's pain 
or weakened movement against resistance would add more than 5 
percent to the impairment that has been calculated.  

Entitlement to an increased evaluation for residuals of 
fracture of the left wrist, status post fusion, currently 
rated as 20 percent disabling from September 1, 2001.

The evidence has not manifested that the veteran's residuals 
of fracture of the left wrist warrant a rating in excess of 
20 percent under Diagnostic Code 5214.  During the September 
2005 VA examination the examiner opined that the wrist was 
fused at angle between 20 and 30 degrees of dorsiflexion, 
there was no unfavorable degree of palmar flexion and no 
abnormal ulnar or radial deviation.  There is no evidence in 
the claims file to suggest anything other than favorable 
ankylosis.  While treatment records showed that at times the 
veteran complained of no wrist movement and diminished range 
of motion and loss of function of left fourth and fifth 
fingers, the July 2002 VA examination suggested that the 
veteran overall was able to flex his fingers.  Although the 
examiner during the July 2002 VA examination opined that the 
veteran had severe loss of function of the left hand, the 
veteran does not appear to warrant a rating under Diagnostic 
Code 5125 for loss of hand use, as the examiner during the 
September 2005 VA examination found that the acts of grasping 
and manipulation by the veteran's left hand and fingers 
greatly exceeded anything that could be accomplished by an 
amputation stump and prosthesis.  

Diagnostic Code 5010 and 5215 for limitation of motion of the 
wrist need not be considered as the maximum evaluation under 
both codes the veteran would be entitled to is 10 percent.  

Entitlement to an increased evaluation for impairment of the 
ulnar nerve, currently rated as 40 percent disabling.  

The evidence has not shown that a rating in excess of 40 
percent is warranted under Diagnostic Code 8512 as the 
veteran did not have complete paralysis of his left hand.  
The evidence collectively suggested that he had reduced 
sensation in the ulnar 2 fingers.  During the September 2005 
VA examination, the examiner commented that there was no 
clear cut motor neurological deficit in the hand.  The 
evidence also has not demonstrated that the veteran deserves 
a rating in excess of 40 percent under Diagnostic Code 8516.  
In September 2005 the VA examiner opined that the veteran did 
not have claw deformity of any of the fingers.  There was not 
marked atrophy of the interossei nor of the hypothenar or 
thenar eminence.  There was no loss of extension or flexion 
of the ring and small fingers.  The veteran could adduct the 
thumb with good strength and the flexor tendons pull through 
with good strength.  While the medical evidence showed that 
the veteran had decreased grip strength and spasms, there is 
nothing in the claims folder to contradict the September 2005 
VA opinion.  A December 2001 VA medical record showed that 
the veteran's radial and median nerves and ulnar nerve were 
intact.  

While the veteran has claimed that he was a laborer and his 
left wrist disorder has prevented him from working, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
 
In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


